DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second release paddle disposed on a right side of the firearm when viewed from the front of the firearm (claims 27 and 37) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 27 and 37 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  There is neither disclosure nor showing of second release paddle as recited in the claims.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27 and 37 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the lack of enablement and showing, the metes and bounds of the claims lack antecedent basis in the disclosure.
The claims will be further treated on the merits as best understood only.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,187,475.  Although the claims at issue are not identical, they are not patentably distinct from each other because all instant limitations are recited in the patent claims and, thus, are covered thereby and/or are inherent/obvious inclusions omitted from the patent claims.
Particularly, instant claims 19-26 amount to a mere rewording of the patent claims.  Note that, simply because the instant claims fail to recite particularly limitations found in patent claims or use other language, the patent claims cover the instant claimed invention nonetheless.  For example, instant claim 19 requires a receiver, a bolt block pocket, a spring, and a blocking mechanism, all found in patent claim 1.  While instant claim 1 recites preventing movement of the hammer, though patent claim 1 fails to recite such, this can limitation be found in patent claim 2.  Similarly, the remainder of limitations of the claims can be found in the patent claims.
With respect to claim 28, AR15/10, M16 weapons described in the Background section are known to include other components including at least one of a barrel, a bolt, a bolt carrier, an ejector, an extractor, a firing pin, a grip, a hammer, a magazine, and a trigger.
With respect to method claims 29-36, in view of the structure recited in the patent claims, the method of preventing trigger reset of a firearm would have been inherent or obvious, since it is the normal and logical manner in which the device operates.
Though the patent claims do not recite the release paddle being on either side, given that most firearm are made either right-handed or ambidextrous, it would have been obvious to locate the release paddle on the claimed side, since such is merely a known arrangement of parts.  Specifically, even were it the norm to place the release paddle opposite to that claimed, it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70), and/or it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (In re Einstein, 8 USPQ 167).  Rationale: When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR Int'l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007).  Here, it is well known in the art to make both right- and left-handed firearms and to make such ambidextrous.  Relocating operating parts of the firearm is known in the art to ease use for either handed user.
With respect to claims 27 and 37, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include such a second paddle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  This is how at least some firearms are made ambidextrous.  That is, instead of making parts relocatable, the designer includes a secondary lever, button, paddle, operating element opposed to that for a right-handed user.
Claims 27 and 37 are alternatively rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,187,475 in view of US 2019/0137202 to Facchini et al. (cited in parent application).
The patent fails to disclose or recite a second paddle.  However, such is taught by Facchini et al., e.g., Figs. 5-6, presumably to permit right- or left-handed users to release bolt catch 20.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent as taught by Facchini et al. in order to to permit right- or left-handed users to release a bolt catch.  In addition to the rationale provided above, a further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Evidence to the contrary of any of the above is welcome.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
27-Aug-22